Citation Nr: 1542709	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease and atrial fibrillation, including as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970, including approximately one year in Vietnam as a medic.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran originally requested a hearing before the Board at his local VA Office in his February 2012 substantive appeal; however, in a March 2012 statement, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  The Veteran did not have a diagnosis of ischemic heart disease at any time during the appeal period.

2.  The Veteran's heart condition, including atrial fibrillation, did not manifest during service and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309(e) (2015).

2.  The criteria for establishing service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistant Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (Nov. 9, 2000) codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b) (2015).  These requirements were met through a January 2011 letter.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, a VA examination report and addendum, and lay evidence from the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).

The Veteran was afforded a pertinent VA heart examination in January 2011.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The examiner discussed the Veteran's history and complaints, which were recorded, and the examination report set forth detailed findings.  Although the examiner did not review the Veteran's claims file, the RO requested an addendum opinion from a VA physician who reviewed the examination report and the Veteran's entire claims file.  As such, the Board finds that the examination and addendum opinion are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

Service Connection - Laws and Regulations

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).  

Under 38 U.S.C.A. § 1116(a)(2)  and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, certain diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange. 

Regulations provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  The list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam includes "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Service Connection Analysis - Ischemic Heart Disease 

The Board notes that the Veteran served on the ground in Vietnam during the applicable presumptive period; therefore, herbicide exposure is conceded.

As noted above, regulations provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  See 38 C.F.R. § 3.309(e); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). 

The Veteran contends that he has ischemic heart disease that is related to his active service, including his exposure to Agent Orange while he was in Vietnam.  However, the Veteran does not have a current diagnosis of ischemic heart disease. 

Numerous VA treatment records have been associated with the claims file and none of the treatment records contain a diagnosis of ischemic heart disease.  

The Veteran was given a VA heart examination in January 2011.  The examination report notes that the Veteran underwent an echocardiogram, and a diagnosis of atrial fibrillation was given.  The VA examiner specifically noted that the diagnosis was mild in severity and that no co-morbid disabilities existed.  The Veteran disagreed with the VA examination findings and the RO requested a clarifying medical opinion.  In its request, the RO stated that the Veteran asserted he did have ischemic heart disease and that it caused his atrial fibrillation.  In an addendum to the VA examination dated March 2011, a VA physician reviewed the Veteran's claims file, echocardiogram results, and the VA examination report.  The addendum to the report noted that there are many potential causes of atrial fibrillation, including ischemic heart disease; however, the examiner determined that there was no evidence the Veteran had ischemic heart disease, and thus it was not the cause of the Veteran's atrial fibrillation.  

In numerous letters to the RO, the Veteran asserted that he was diagnosed, presumably with ischemic heart disease, by Dr. S. at the VA Community Based Outpatient Clinic; however, VA medical records only show that Dr. S. diagnosed the Veteran with atrial fibrillation.  

The Veteran is competent to report having experienced relevant symptoms commonly associated with a heart disability, such as chest pain.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  However, in this case, the only evidence of record supporting the notion that the Veteran currently has ischemic heart disease that is due to his military service and, specifically, to exposure to Agent Orange, comes from the Veteran's assertions.  Determining whether a person has a heart disability cannot be based on mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

A diagnosis of ischemic heart disease is necessarily based on the results of objective clinical testing and data.  Without a current diagnosis, the Veteran is not entitled to service connection for ischemic heart disease under the statutory presumption related to Agent Orange exposure, nor under a direct basis.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for ischemic heart disease.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis - Atrial Fibrillation 

The Veteran alternatively contends that he has another heart disability that is causally or etiologically related to his active service.  The Veteran has a current diagnosis of atrial fibrillation.  

As atrial fibrillation is not one of the diseases listed under 38 C.F.R. § 3.309(e) for presumptive service connection due to herbicide exposure, this condition does not warrant service connection on a presumptive basis due to herbicide exposure.  The Veteran's condition might be subject to the presumptive service connection statute for chronic diseases, which includes arteriosclerosis and cardiovascular-renal disease (including hypertension).   38 C.F.R. § 3.309(a).  There is, however, no evidence the Veteran developed arteriosclerosis or hypertension to a compensable degree within one year of separation from service, thus these conditions do not warrant service connection on a presumptive basis.   The Board must then turn to the issue of service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted above, establishing service connection requires a current disability, in-service injury or disease, and a nexus between the two.  The Veteran has a current diagnosis of atrial fibrillation.  There is one notation of the Veteran being treated for chest pain during service; however, his exit examination indicates the Veteran's heart and vascular system were normal at separation.  The VA examiner did not find any indicators of heart disease in the Veteran's service treatment records.  As far as nexus, the VA examiner opined that the Veteran's heart condition was not related to his military service.

The Veteran asserts that there is a nexus.  However, he has not shown that he possesses the necessary clinical expertise to comment on complicated medical issues, such as the nature and etiology of his heart condition.  See 38 C.F.R. § 3.159(a)(1) (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The VA examination addendum is probative in this regard.

As the only competent medical opinion of record failed to link the Veteran's current heart condition to service, the evidence preponderates against the claim for service connection.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for ischemic heart disease is denied.

Service connection for atrial fibrillation is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


